365 U.S. 297 (1961)
NATIONAL LABOR RELATIONS BOARD
v.
CELANESE CORPORATION OF AMERICA.
No. 382.
Supreme Court of United States.
Decided February 20, 1961.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Solicitor General Rankin, Stuart Rothman, Dominick L. Manoli and Norton Come for petitioner.
Gerard D. Reilly and Joseph C. Wells for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the Court of Appeals for consideration in the light of Labor Board v. Mattison Machine Works, ante, p. 123.
MR. JUSTICE DOUGLAS and MR. JUSTICE STEWART are of the opinion that certiorari should be denied.